internal_revenue_service uniform issue list department of the treasury washington dc person to contact telephone number refer reply to t ep ra t3 date jun mn legend organization a company b percentage c percentage d plan x plan y dear this is in response to your request for a ruling dated date supplemented by letters dated date and date submitted by your authorized representative concerning proposed contributions to plan x and plan y ‘the plans under sec_401 sec_401 sec_404 sec_415 sec_4972 and sec_4979 of the internal_revenue_code the code your authorized representative submitted the following facts and representations in support of the requested ruling organization a is an exempt_organization under sec_501 of the code it has established plan x and plan y the plans for the benefit of its employees plan x is a defined_contribution_plan qualified under sec_401 of the code and plan y is a defined_contribution_plan operated in compliance with sec_403 of the code ‘organization a as plan_administrator of the plans invested a substantial portion of the assets of both plans in three group annuity_contracts issued by company b contracts these contracts maintain separate_accounts for each participant in the b sec_2 page s001l37064 plans and guarantee a minimum rate of return of four percent actual returns are based on investment options contained in the contracts which are selected by the individual participants invéstment options include pooled equity and fixed income accounts stock market options including an indexed fund bonds and money market accounts during the past several years the investment return earned by the participants through the contracts while meeting or exceeding the terms of the contracts has been significantly less than the return on other possible investments you have represented that some participants in the plans have expressed their concern about the disappointing performance of the plans’ investments in order to increase the investment selections and hopefully to improve their corresponding rate of return on investment organization a commenced the process of surrendering the contracts it intends to reinvest the plans’ funds in other investment vehicles in accordance with the terms of the plans organization a’s actions have triggered withdrawal charges as provided for in the contracts generally the contracts with the exception of certain amounts that are transferred into the contracts provide for withdrawal charges equal to eight percent of the account value during the first five participant account years four percent for the participant account years six through ten and zero percent thereafter a participant account year begins when an individual_account is established and an initial contribution is credited to the account a participant account year ends on the day immediately preceding the next anniversary of such date the withdrawal charges are assessed directly against individual accounts these charges reduce the overall rate of return however under the contracts the charges do not affect the minimum rate of return you have represented that in two of the contracts the withdrawal charges are c and d of the respective contract values the plan_administrator has expressed concern over its liability for breach of fiduciary duty relating to its selection of the three group annuity_contracts as a result organization a proposes to make payments to restore the amounts lost due to the surrender of the contracts organization a intends to deposit these payments in an escrow account this account will be allocated to individual participant account balances which were reduced by the withdrawal charges the payments and any income earned thereon will be transferred to the plans leaving each plan participant in the same position that would have existed but for the imposition of the withdrawal charges your authorized representative has requested the following rulings that the proposed payments will not constitute a contribution for purposes of sec_401 of the code that the proposed payments will not constitute a contribution for purposes of sec_404 of the code that the proposed payments will not constitute a contribution for purposes of sec_401 of the code that the proposed payments will not constitute a contribution and will not be treated as giving rise to an annual_addition for purposes of sec_415 of the code pages that the proposed payments will not constitute a contribution for purposes of sec_4972 or sec_4979 of the code and that the proposed payments will not result in taxable_income to the pian participants or beneficiaries - sec_404 of the code generally provides that contributions paid_by an employer to or under a plan if otherwise deductible are deductible under sec_404 subject-to various limitations under sec_404 sec_401 of the code generally provides that the contributions or benefits provided under a qualified_plan may not discriminate in favor of highly compensated employees whether or not contributions under a defined_contribution_plan are discriminatory is generally determined by comparing the amount of contributions allocated to accounts of highly compensated employees with the amount of contributions allocated to the accounts of nonhighly compensated employees sec_401 of the code applicable to tax deferred_annuity plans generally provides that matching_contributions by an employer cannot discriminate in favor of highly compensated employees - sec_415 of the code generally limits the amount of contributions and other additions under a qualified defined_contribution_plan or tax deferred_annuity plan with respect to a participant for any year sec_4972 of the code imposes a ten percent excise_tax on the amount of the nondeductible_contributions made to any qualified_employer plan’ including a plan qualified under sec_401 a a or k sec_4979 of the code imposes a similar tax on excess_contributions to tax deferred_annuity plans sec_402 of the code generally provides that any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall not be taxable to a participant until actually distributed to the participant generally amounts contributed to a qualified_retirement_plan are subject_to code sec_401 sec_404 sec_415 and sec_4972 however payments to a defined_contribution_plan are not so subject if they are made by the employer in order to restore value to the plan that was lost due to actions which place the employer under a reasonable risk of liability for breach of fiduciary duty payments to a plan made by an employer pursuant to a department of labor order or to a court-approved settlement to restore lost value would generally be treated as restorative payments and not subject_to the code sections cited above however in general payments made by an employer to a plan to make up for lost value due to general market fluctuations would not be treated as restorative payments also payments made by an employer to a plan which result in different treatment for similarly situated plan participants would not be treated as restorative payments a determination as to whether plan payments in other circumstances may be treated as restorative payments would be based on all the facts presented 3s page egagli3g7eé4 in this case each of the contracts referenced above exceeded the rate of return guaranteed undey its terms each participant's account was invested according to the direction of the participant with limited exceptions the contractual withdrawal charges ranged from no more than ten percent of the contract value during the first four years to zero percent after ten years the actual surrender charges were approximately five percent furthermore no evidence was presented that the proposed payments to plans x and y wilt be made pursuant to an order or judgment of the department of labor an arbitration proceeding or a court of competent jurisdiction finally the documentation presented in support of this ruling_request shows that some plan participants are dissatisfied that the contracts were surrendered and the surrender charges incurred solely because other investments not provided for under the contracts became more attractive over time such facts without more are not sufficient to demonstrate a reasonable risk of liability to the employer for breach of fiduciary duty accordingly in response to ruling requests through we conclude that the proposed payments to the plans will be subject_to code sec_401 sec_401 sec_404 sec_415 sec_4972 and sec_4979 as applicable requested rulings we find the sixth ruling_request moot based on our determination in the first five this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent the original of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours cae som manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative ce
